DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what is meant by “lamp configured to measure the irradiation area”.  A lamp is considered a light furnishing device not measuring device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 20090080602) in view of Ning et al. (US 20140037044).
Regarding claim 1, Brooks teaches a radiotherapy apparatus for an animal, comprising: 
a treatment part 401;
an irradiation part 105 602 including an electron generator and a linear accelerator coupled to one side of the electron generator and disposed in a direction perpendicular to the treatment part, the linear accelerator being configured to emit radiation toward the treatment part; and 
an image acquisition part 108 607 located at a preset interval from the treatment part along an irradiation direction of the radiation (figure 4a 5a) and configured to obtain an image of an irradiation area when the radiation is applied, 
a beam stopper 608 located to be spaced apart from the image acquisition part along the irradiation direction of the radiation to interrupt leakage of the radiation through at least one of the treatment part or the image acquisition part (figure 5a).
wherein the radiation has an output of 1 MeV to 2 MeV (para 39) so as to be applied to a diseased part located within a predetermined distance range from epidermis of the animal (para 35) and
wherein the irradiation part, the treatment part, the image acquisition part and the beam stopper are located in order of the irradiation part, the treatment part, the image acquisition part and the beam stopper along the irradiation direction of radiation (figure 5a).
However Brooks fails to teach the treatment part including an accommodation space for placing an animal.
Ning teaches a treatment part 205 including an accommodation space for placing an animal (figure 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the treatment part (aperture) of Brooks with the treatment part (safety cup) as taught by Ning, since it would provide better patient safety.
Regarding claim 2, Brooks teaches the irradiation part further includes an ion chamber 606 configured to measure an output of the radiation.
Regarding claim 3, Brooks teaches the irradiation part further includes a first collimator 604 and a second collimator 605 configured to adjust the irradiation area of the radiation, and wherein the second collimator is a pin-hole collimator (tertiary multi leaf collimator para 37).
Regarding claim 4, Brooks teaches the treatment part is movable in a horizontal direction and a vertical direction with respect to a parallel surface of the ground (para 33).
Regarding claim 6, Brooks teaches the predetermined distance range is a range of 10 cm to 20 cm (in the range of breast size).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884